Title: John Quincy Adams to Abigail Adams, 30 March 1796
From: Adams, John Quincy
To: Adams, Abigail


          
            My dear Mother.
            London March 30 1796.
          
          The opportunities for writing occur so frequently at this time, and there is so little to say that I am apprehensive some of them will

escape without carrying any letters to you; for one is ashamed to write a short letter; when it is to go so far; and like most correspondents I do not always remember that to write little is better than not to write at all.
          I send you by the present opportunity Miss Williams’s last Letters from France, and an Answer to Paine’s theology by Bishop Watson. The first you have perhaps already seen, but as they concern the same subject with the other publications which I have lately sent to you and my father; you will perhaps be pleased to add them to the collection.— The Bishop’s “Apology for the Bible” has just been published and it is to be hoped will operate as oil upon Paine’s Arsenic.
          The Newspapers contain but little intelligence. There is much talk of Peace, but I think very little prospect of it. The military campaign has not yet been opened but the most formidable apparatus for the work of destruction has been collected on both sides, and will probably soon be brought into action.
          The scarcity of subsistence has much diminished in France and here. Grain and flour have fallen considerably in their prices. The present complaint is of a scarcity of money.
          I have no letters from my father later than December. 13. The last from you is of January 23. The vessels from Boston & Philadelphia are constantly arriving, and I wait for further letters with all the Patience that my philosophy can command. I find my health much improved by the relaxation (not to call it by an hard name,) that I have had for the last two months. I hope therefore that the Time has not been wholly lost.— My intelligence from my brother at the Hague is not later than the last of February; he had suffered a severe attack from his old rheumatic complaint, but he says he had in a great measure recovered from it. I am afraid he must have had a hard time of it, deprived of all the alleviations to his pain which he had in former instances; alone, in a strange country; though not altogether without friends; for he will find them wherever he goes. His last Letter however is written in apparent good spirits: he was preparing to attend at the ceremony of opening the National Convention, which took place on the day after the date of his letter.
          Please to remember me in duty and affection to my Grandmother, and to all our friends at Quincy, Weymouth and Boston. I am very happy to hear that my cousin W. Cranch has a son; though I cannot help considering it as a sort of reflection upon me; for a good example always contains a censure upon a bad practice.— I begin to think

very seriously of the duty incumbent upon all good citizens to have a family.— If you think this the language of a convert, perhaps you will enquire how he became so?— I am not yet prepared to answer that.
          I remain your ever affectionate Son
          
            John Q. Adams.
          
        